Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  21-40, 42-52, 54-75 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,184,628 Although the claims at issue are not identical, they are not patentably distinct from each other because are broader in every way.

Instant
Patent
21. 21. (Currently Amended) A method for performing texture decompression comprising:
1.. A method for performing texture decompression comprising: 
receiving, from a memory storing a compressed texture block and by a graphics processing unit including at least one rendering pipeline, the[[a]] compressed texture block including two or more disjoint subsets; and
receiving a compressed texture block, wherein the compressed texture block includes two or more disjoint subsets into which data in the compressed texture block is to be unpacked, 
decompressing, by the at least one rendering pipeline, the compressed texture block, wherein decompressing the compressed texture block comprises:
wherein the two or more disjoint subsets include a first subset having a first set of color endpoints and a second subset having a second set of color endpoints; and individually decompressing each of the two or more disjoint subsets to form texels, wherein the decompressing includes: determining a first texel color for a first texel that is part of the first disjoint subset by interpolating between color endpoints of the first set of color endpoints based on a first index value for the first texel; and determining a second texel color for a second texel that is part of the second disjoint subset by interpolating between color endpoints of the second set of color endpoints based on a second index value for the second texel.
decompressing data in the two or more disjoint subsets in the compressed texture block to form texels, wherein the two or more disjoint subsets include a first disjoint subset including a first set of color endpoints and a second disjoint subset including a second set of color endpoints.
wherein the decompressing includes: determining a first texel color for a first texel that is part of the first disjoint subset by interpolating between color endpoints of the first set of color endpoints based on a first index value for the first texel; and determining a second texel color for a second texel that is part of the second disjoint subset by interpolating between color endpoints of the second set of color endpoints based on a second index value for the second texel.


Instant
21
22
23
24
25
26
27
28
Patent
1
1
2
6
1 & 3
3
3
6



Instant
29
30
31
32
33
34
35
36
Patent
1 & 4
5
7
7
8
12
7 & 9
9
Instant
37
38
39
40
41
42
43
44
Patent
9
9
12
7
Canceled
7
7
7



Instant
45
46
47
48
49
50
51
52
Patent
2
12
7
9
9
9
7
11



Instant
53
54
55
56
57
58
59
60
Patent
Canceled
7
7
1
1
2
3
3



Instant
61
62
63
64
65
66
67
68
Patent
3
1
4
5
1 & 7
7
7
8



Instant
69
70
71
72
73
74
75
Patent
3
9
9
1
4
5
1 & 7



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616